Citation Nr: 0013294	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-15 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left hip disability to include traumatic 
arthritis and left total hip placement residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from January 1959 to October 
1959.  In April 1960, the Board of Veterans' Appeals (Board) 
denied service connection for a left hip disability to 
include traumatic arthritis.  The veteran was provided with a 
copy of the Board's decision.  

In December 1963, the Board determined that the veteran had 
not submitted new and material evidence to reopen his claim 
of entitlement to service connection for a left hip 
disability to include traumatic arthritis.  The veteran and 
his accredited representative were provided with copies of 
the Board's decision.  

In May 1969, the Board determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a left hip disability 
to include traumatic arthritis.  The veteran and his 
accredited representative were provided with copies of the 
Board's decision.  

In December 1977, the Board determined that the veteran had 
not submitted new and material evidence to reopen his claim 
of entitlement to service connection for a left hip 
disability to include traumatic arthritis.  The veteran and 
his accredited representative were provided with copies of 
the Board's decision.  

In August 1980, the Board determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a left hip disability 
to include traumatic arthritis.  The veteran and his 
accredited representative were provided with copies of the 
Board's decision.  

In August 1984, the Board denied service connection for left 
total hip replacement residuals.  The veteran and his 
accredited representative were provided with copies of the 
Board's decision.  In December 1989, the Chairman of the 
Board ordered reconsideration of the August 1984 Board 
decision.  In July 1990, an expanded panel of the Board again 
denied service connection for left total hip replacement 
residuals.  The veteran and his accredited representative 
were provided with copies of the Board's decision.  

In November 1992, the Board determined that the veteran had 
not submitted new and material evidence to reopen his claim 
of entitlement to service connection for left total hip 
replacement residuals.  The veteran and his accredited 
representative were provided with copies of the Board's 
decision.  

This matter came before the Board on appeal from a May 1998 
rating decision of the Roanoke, Virginia, Regional Office 
(RO) which determined that the veteran had not submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for a left hip disability to include 
traumatic arthritis and left total hip replacement residuals.  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.   


REMAND

The veteran asserts that new and material evidence has been 
submitted to reopen his claim of entitlement to service 
connection for a left hip disability to include traumatic 
arthritis and left total hip replacement residuals.  In July 
1998, the veteran requested a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In August 1998, the 
RO scheduled the veteran for the requested hearing in 
September 1998.  An August 1998 Report of Contact (VA Form 
119) and a September 1998 Report of Contact (VA Form 119) 
convey that the veteran was told by a VA physician that he 
should be afforded a physical examination prior to the 
requested hearing.  The veteran stated that he therefore 
wished to cancel his scheduled hearing.  In a January 1999 
written statement, the veteran advanced that the RO 
apparently declined to schedule him for an additional 
physical evaluation.  The Board observes that the RO 
apparently did not inquire as to whether the veteran wanted a 
hearing notwithstanding the fact that his request for further 
physical examination had been denied.  Accordingly, this case 
is REMANDED for the following action:

The RO should contact the veteran and 
request that he clarify whether he wishes 
a personal hearing before a VA hearing 
officer.  If he desires a hearing, the RO 
should schedule the veteran for the 
requested hearing.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claim.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  


